Citation Nr: 0714289	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  02-09 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for hypertension.

2.	Entitlement to service connection for a left shoulder 
disorder.

3.	Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service in the United States 
Army from August 1991 to April 1998 and also had a period of 
active service with the South Carolina Air National Guard, 
pursuant to the authority of 10 U.S.C.A. § 12302, from 
October 2001 to December 2002.

This case initially came to the Board of Veterans' Appeals on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In a February 2005 decision, the Board reopened the veteran's 
previously denied claim for service connection for a right 
knee disorder and remanded the matter to the RO.  However, in 
March 2006, the Board vacated its February 2005 decision, on 
the basis that a timely substantive appeal was not filed.  In 
a separately prepared determination in March 2006, the Board 
remanded the veteran's claims for service connection for 
hypertension, tinnitus, and left ankle and shoulder 
disorders, to the RO for further development.  In an October 
2006 rating decision, the RO granted the veteran's claim for 
service connection for tinnitus that was awarded a 
compensable disability evaluation.  This is a full grant of 
the benefits sought as to the matter of the veteran's claim 
for service connection for tinnitus.

Finally, the Board notes that, in July 2004, the veteran 
testified during a hearing at the RO before an acting 
Veterans Law Judge (VLJ).  In a March 2007 letter, the Board 
advised the veteran that the acting VLJ who conducted his 
hearing was no longer employed by the Board, and he had a 
right to another hearing before a VLJ.  However, in an April 
2007 signed response, the veteran said he did not want an 
additional hearing.  A transcript of the hearing is on file 
for review.  As such, the Board is of the opinion that all 
due process requirements were met regarding the veteran's 
hearing request.


FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran 
currently has hypertension that related to his periods 
of honorable active service, nor was hypertension shown 
within a year of discharge from either period of active 
service.

2.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed left shoulder disorder related to 
his periods of honorable active service.

3.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed left ankle disorder related to his 
periods of honorable active service.


CONCLUSIONS OF LAW

1.	Hypertension was not incurred during any period of 
active military service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103-5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.	A left shoulder disorder was not incurred during any 
period of active military service.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

3.	A left ankle disorder was not incurred during any period 
of active military service.  38 U.S.C.A. §§ 1110, 5103-
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006), aff'd Mayfield v. Nicholson, 
20 Vet. App. 537 (2006).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a May 2006 
letter, the RO provided the veteran with notice consistent 
with the Court's holding Dingess/Hartman.  Further, as the 
appellant's claims for service connection are being denied, 
no disability rating or effective date will be assigned and, 
as set forth below, there can be no possibility of prejudice 
to her.  As set forth herein, no additional notice or 
development is indicated in the appellant's claims. 

In a November 2001 letter, issued prior to the February 2002 
rating decision (regarding the claim for service connection 
for a left shoulder disorder), in a June 2003 letter, issued 
prior to the December 2003 rating decision (regarding the 
claims for service connection for hypertension and a left 
ankle disorder), and in the May 2006 letter, the RO informed 
the appellant of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  We therefore conclude that appropriate notice has 
been given in this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

Service medical records for the veteran's first period of 
service indicate that, on a report of medical history 
completed in April 1991, when examined for enlistment into 
the Army, he denied having high or low blood pressure, a 
painful or "trick" shoulder or elbow, or other bone or 
joint deformity.  On examination at that time, his upper and 
lower extremities were normal, his blood pressure reading was 
120/68, and he was found qualified for enlistment.  A 
February 1992 clinical record indicates that the veteran's 
blood pressure reading was 120/80.

The clinical records further reveal that, in October 1997, 
the veteran was seen for complaints of left upper back and 
scapula pain for the past two days.  He said he was playing 
football and injured himself.  Examination revealed possible 
edema in the left posterior portion of the shoulder, and some 
crepitus was noted upon rotation.  He was treated with Motrin 
and placed on a physical profile for several days.  His blood 
pressure reading at that time was 129/78.  The assessment was 
left shoulder pain.  A separation examination report does not 
appear to be of record.

VA outpatient records and examination reports, dated from 
June 1998 to Sepember 2006, are of record.

A May 1998 VA general medical examination report indicates 
that the veteran's blood pressure reading was 126/82. 

A June 1998 VA orthopedic examination report is not referable 
to complaints or diagnoses of left ankle or shoulder 
disorders.

On a report of medical history completed when he was examined 
for enlistment into the United States Air Force National 
Guard in August 2000, the veteran checked no to having high 
or low blood pressure, a painful or "trick" shoulder, or 
bone, joint or other deformity.  On examination at that time, 
his upper extremities were normal, a left ankle disorder was 
not noted, his blood pressure was 104/78, and he was found 
qualified for service.

Service medical records indicate that, in June 2001, the 
veteran was seen for complaints of a left ankle pain and 
swelling for several weeks, status post inversion joint 
injury while on physical training.  His blood pressure 
readings were 129/69 (during the first visit) and 136/72 
(during a later visit).  The initial assessment was left 
ankle strain/sprain.  Treatment included Motrin and a splint.  
He received a waiver for physical activity and, when seen 
again in the clinic several weeks later, there was 
improvement.  His ankle was not swollen, there was full range 
of motion, and it was not tender to palpation.  X-rays were 
negative.  His waiver of physical activity was extended.  The 
veteran returned to the clinic in July 2001 with complaints 
of left ankle pain for which prescribed medications were not 
effective.  His blood pressure reading at that time was 
116/69.  

The service medical records also include April 2002 private 
medical records showing that the veteran was evaluated for 
questionable significant sleep apnea.  On examination, his 
blood pressure reading was 150/86.  The assessment was heavy 
snoring with possible sleep apnea.  Results of the sleep 
study performed that month were moderate obstructive sleep 
apnea.  

May 2002 records from Moncrief Army Community Hospital 
include results of a magnetic resonance image (MRI) of the 
veteran's left ankle that were unremarkable and showed a 
small joint effusion. 

A July 2002 examination report for a Medical Evaluation Board 
(MEB) indicates that the veteran was diagnosed with 
obstructive sleep apnea in April 2002.  His blood pressure 
reading was 138/81.  An August 2002 MEB report notes the 
diagnosis of sleep apnea and recommends that the veteran be 
returned to duty and re-evaluated in six months.  An October 
2002 memorandum indicates that the veteran was determined to 
be physically unfit for military service and would be 
discharged from the Air National Guard.  It was indicated 
that he could not be deployed due to the sleep apnea.  As his 
unit was mobile, he could not continue in the unit.  No other 
disabilities were noted or implicated in his separation.

Post service, in an April 2003 written statement, the veteran 
said he was discharged from the Air National Guard because he 
developed hypertension, sleep apnea, and a left ankle 
condition.

A June 23, 2003 VA medical record indicates that the 
veteran's blood pressure reading was 159/89.

A July 21, 2003 health record from Westinghouse Nuclear Fuel 
Division was submitted by the veteran in June 2006 to 
demonstrate an incident in which his blood pressure was 
elevated.  The record reflects his complaints of shortness of 
breath and heart racing/heaviness.  His blood pressure 
reading was 194/98 and his pulse was 105.  He denied any 
other symtoms.  It was noted that results of an 
electrocardiogram (EKG) were normal.  After 15 minutes, the 
veteran's blood pressure reading was 151/96 and his pulse was 
85.  He felt better sitting in the medical facility.  It was 
noted that he bumped his head on a locker and had a head 
abrasion that was cleaned and treated.  When he left for his 
physician's office, he was considered well enough to drive.  
He said his heart did not feel like it was racing and he 
denied shortness of breath.  No signs of shortness of breath 
or distress were noted.

A July 22, 2003 VA medical record indicates that the veteran 
was seen with complaints of intermittent palpitations during 
the last two days.  He said the episodes occurred with rest 
or activity. He denied shortness of breath, but reported 
having to take quick short breaths and dizziness.  He had 
mild increased chest pressure.  He also complained of fatigue 
during the last few days.  He denied nausea, vomiting, 
diaphoresis, headache, or blurred vision.  He reported his 
elevated blood pressure reading at work the previous day that 
was 190/88.  A history of borderline hypertension was noted.  
On examination, his blood pressure reading was 144/94.  The 
assessment at that time was recurrent palpitations for which 
a Holter monitor was ordered for one day monitoring.  He was 
advised to avoid caffeine and stress and return to the clinic 
for recurrent episodes.

In September 2003, the veteran underwent VA examination.  The 
examination report indicates the examiner did not review the 
veteran's medical records.  It was noted that the veteran 
said he was found to have hypertension in 2001 and did not 
take any medication.  He was treated at the VA medical center 
that was monitoring his blood pressure.  His blood pressure 
there on June 20, 2003 was 118/78; on June 23, 2003 it was 
159/89; and on July 22, 2003, it was 144/94.  Sleep apnea was 
diagnosed in July 2001.  He was not on any medication and did 
not have a myocardial infarction or stroke.  Objectively, the 
veteran's blood pressure reading in his right hand was 
110/80, and in his left hand it was 120/80.  After 20 
minutes, blood pressure in the right hand was 120/70.  His 
pulse was 80 and his respiration was 18.  The diagnoses were 
sleep apnea and normal blood pressures with no hypertension 
at the present time.

In a December 2003 rating decision, the RO granted service 
connection for sleep apnea.

In January 2004, the veteran was seen in the VA outpatient 
clinic with complaints of left elbow pain after being 
handcuffed by police.  Examination of his left upper 
extremity revealed tenderness to palpation over the olecranon 
and swelling superior to the olecranon.  There was decreased 
range of motion secondary to pain.  X-rays did not show 
dislocation or fracture.  The assessment was elbow strain.

According to a July 2004 VA physician's note, the veteran's 
medical problems included elevated blood pressure reading 
without a diagnosis of hypertension.  On examination, the 
veteran's joints were not red hot or tender and neurological 
examination findings were grossly intact.  His blood pressure 
reading was 153/95 and the repeat reading was 124/81.  He was 
advised not to get anxious.  X-rays were ordered regarding 
his claimed joint pain.  

July 2004 VA radiology reports indicate that an x-ray of the 
veteran's left ankle was negative and showed a small bone 
spur at the plantar surface of the calcaneus.  An x-ray of 
the veteran's left shoulder was also negative. 

During his July 2004 Board hearing, the veteran said that he 
injured his left shoulder playing sports in service, and was 
treated for his left shoulder pain in October 1997.  He was 
placed in a sling.  Subsequently, he took Motrin for shoulder 
pain but did not get medical treatment.  During his second 
period of service, he received anti-inflammatory medication 
for pain.  He said his shoulder popped and he currently had 
arm tingling.  

As to his hypertension, the veteran said he was initially 
diagnosed with an elevated blood pressure reading in 2002 in 
service during an initial sleep study that diagnosed extreme 
sleep apnea.  He said a doctor said his blood pressure 
fluctuated.  During a second sleep study, he was told that 
blood pressure elevations occurred with sleep apnea because 
the apnea caused his breathing to stop.  Recently, at work, 
he experienced elevated blood pressure, fainted, and hit his 
head.  He subsequently went to the VA clinic when an elevated 
blood pressure reading was noted and he was given a monitor 
to wear prior to having medication prescribed.  The following 
day he told a physician of his sleep apnea and said 
additional monitoring was advised, but he did not receive the 
proper medical device.  He denied taking any current 
medication for high blood pressure.  He said physicians at 
the VA medical facility in Columbia diagnosed him with 
hypertension.  The veteran testified that during service he 
was not diagnosed with hypertension by a physician, but the 
private practitioner who performed the sleep duty while he 
was on active duty diagnosed it. 

As to his left ankle, the veteran said that, in May or June 
2001, he injured it when he stepped in a pothole while 
running.  He said the ankle immediately swelled and he saw a 
medic.  He currently complained of ankle pain and swelling 
and said the ankle popped.  The veteran said physicians told 
him he had a deep strain.  He took Motrin for pain. 

January 2005 VA outpatient records indicate that the veteran 
said he was sent home from work with an elevated blood 
pressure reading and that his blood pressure fluctuated 
repeatedly in the last year.  His blood pressure reading at 
the time was 115/75.  When seen by his physician, a blood 
pressure reading of 145/78 was reported and the physician 
said his blood pressure reading was borderline and 
normotensive.  He was not currently on any blood pressure 
mediations.  Another record dated the same day indicates that 
the veteran had a history of hypertension. 

In August 2006, the veteran underwent VA examination.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  It was noted that the veteran 
stepped in a pothole while running during physical training 
in service in 2001 and inverted his ankle.  He was treated 
with rest, ice, compression, and elevation.  The veteran said 
that, since that time, he had left ankle problems.  He also 
complained of locking up of his toes and cramping in his foot 
from the base of his third metatarsal out.  He denied having 
any surgery, injections, or physical therapy.  He 
occasionally took anti-inflammatories that improved things 
and did not use any assistive devices.  He complained of pain 
along the medial aspect of his ankle and occasional 
stiffness.  The veteran complained mostly of swelling that 
occurred several days a week and improved with anti-
inflammatories.  He denied any head, redness, or locking.  
The veteran said his ankle occasionally gave way on uneven 
ground, and bothered him with weather changes and prolonged 
standing.  He had swelling and pain.  

Upon examination, the VA examiner noted that the 2002 MRI 
demonstrated no ankle abnormalities and 2004 x-rays were 
negative for abnormalities.  The diagnosis was left ankle 
posterior tibial tendinitis.  In the VA examiner's opinion, 
it was not as likely as not that any currently diagnosed left 
ankle disorder was first manifested during the veteran's 
second period of service.  The VA examiner's rationale for 
this conclusion was that the veteran's injury was described 
as an inversion injury to his ankle and his medial ankle 
currently bothered him.  Further, the examiner noted the 
results of past MRIs that were normal, without showing any 
abnormality of the posterior tibial tendon.  She noted that 
the MRIs were performed within one year of the veteran's 
injury.  The VA examiner opined that the veteran's lateral 
ankle sprain did not contribute to his posterior tibial 
tendinitis.

III.	Legal Analysis

Under 38 U.S.C.A. §1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and cardio-vascular renal disease, including 
hypertension, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see 
also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be codified 
at 38 C.F.R. § 3.310(b)).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

A.	Hypertension

The veteran has contended that service connection should be 
granted for hypertension.  The record demonstrates that no 
hypertension found in service or on separation from service.  
Moreover, on VA examinations, including in September 2003, 
after the veteran's separation from service, while he 
apparently experienced fluctuating blood pressure readings, 
there was no showing that the veteran had hypertension.  In 
fact, the September 2003 VA examiner reported normal blood 
pressure readings and no hypertension at that time.  Further, 
the July 2004 VA medical record shows that the veteran's 
medical problems included elevated blood pressure readings 
without diagnosis of hypertension.  Additionally, although 
the January 2005 medical records include a notation of a 
history of hypertension, the physician's finding at that time 
was borderline and normotensive blood pressure reading.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has hypertension.  Although he testified 
that he was told that he had hypertension that was caused by 
his (service-connected) sleep apnea, the current record on 
appeal is devoid of a current diagnosis of hypertension or 
any medical finding linking the service-connected sleep apnea 
to the elevated blood pressure readings.  In short, no 
medical opinion or other medical evidence showing that the 
veteran currently has hypertension has been presented.  
Rabideau v. Derwiniski, 2 Vet. App. at 143.


B.	Left Shoulder Disorder

Further, the veteran has contended that service connection 
should be granted for a left shoulder disorder.  Although he 
was treated for left shoulder pain in service in October 
1997, the record demonstrates that no left shoulder disorder 
was found thereafter or at any time during his second period 
of active service.  In fact, results of the July 2004 x-ray 
of his left shoulder performed by VA were negative.  
Moreover, on VA examinations after the veteran's separation 
from service, there was no showing that the veteran had a 
left shoulder disorder.  Furthermore, the veteran has 
submitted no evidence to show that he currently has left 
shoulder disorder.  In short, no medical opinion or other 
medical evidence showing that the veteran currently has a 
left should disorder has been presented.  Rabideau v. 
Derwinski, 2 Vet. App. at 143.

C.	Left Ankle Disorder

The veteran has also contended that service connection should 
be granted for a left ankle disorder.  Although the evidence 
shows that the veteran currently has left ankle tibial 
tendonitis, no competent medical evidence has been submitted 
to show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that, when examined for enlistment in August 2000, a left 
ankle abnormality was not noted.  While treated for a left 
ankle sprain in June 2001, findings of the May 2002 MRI of 
the left ankle were unremarkable.  The first post service 
evidence of record of a left ankle disorder is from 2006, 
more than 4 years after the veteran's separation from 
service.  More importantly, in August 2006, a VA examiner 
examined the veteran and his medical records and opined that 
it was not at least as likely as not that any currently 
diagnosed left ankle disorder was initially manifested during 
the veteran's second period of service.  The VA examiner 
explained that the veteran had an inversion ankle injury in 
service and currently had a problem with his medial ankle.  
It was also noted that results of past MRIs, performed within 
a year after his injury, were normal with no showing of any 
abnormality of the posterior tibial tendon.  Thus, in the VA 
examiner's opinion, the veteran's lateral ankle sprain did 
not contribute to his posterior tibial tendinitis.  In short, 
no medical opinion or other medical evidence relating the 
veteran's left ankle disorder to service or any incident of 
service has been presented.

D.	All Three Claimed Disorders

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed hypertension and left shoulder and ankle 
disorders.  The preponderance of the evidence is therefore 
against the appellant's claims of entitlement to service 
connection for hypertension and left ankle and shoulder 
disorders.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
hypertension and left ankle and shoulder disorders is not 
warranted.


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for hypertension is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a left ankle disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


